Third District Court of Appeal
                               State of Florida

                         Opinion filed December 2, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1903
                        Lower Tribunal No. 16-199-A-M
                             ________________


                                Tobias Bybee,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Monroe County, Ruth L. Becker, Judge.

      Tobias Bybee, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

      PER CURIAM.

      Affirmed.